Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Reasons for Allowance
The amendments filed 8/6/21 incorporate the limitations of previous claim 41, indicated as containing allowable subject matter in the office action mailed 5/26/21, into claim 8. The amendments also clarify claim 8 to indicate that the composition comprises a base oil, wherein the base oil comprises poly(meth)acrylate comprised of a hydrogenated poly(meth)acrylate, and an oil other than the hydrogenated poly(meth)acrylate. “Comprised of” is interpreted as equivalent to “comprising”. The amendments therefore overcome the rejections set forth under 35 USC 103 and 112(b) in the office action mailed 5/26/21, and amended claim 8 and its dependent claims are allowable for the reasons stated in paragraph 5 of the office action mailed 5/26/21. The prior art, as exemplified by the Nakada and Konno references discussed in previous office actions, does not teach or render obvious mixing hydrogenated and non-hydrogenated poly(meth)acrylates in refrigerating machine oils in such proportions, and one of ordinary skill in the art would not have been motivated to modify Nakada to arrive at the claimed composition, since Nakada teaches in paragraphs 9-10 that the terminal vinyl group of the non-hydrogenated poly(meth)acrylate leads to inferior thermal stability.
Claims 31-39 remain allowed for the reasons stated in the office action mailed 5/26/21.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771